PURNELL, District Judge
(dissenting). A. M. Hayes and W. H. Murif were partners under the firm name of Hayes & Murif, and on February 26, 1899, the partnership was dissolved, and the business continued by A. M. Hayes. The firm owned the storehouse and lot where they did business. After the dissolution Murif conveyed to Hayes his interest in the said lot, the consideration being the agreement on the part of Hayes to assume and pay off all of the debts of the concern. On the 23d day of February, 1897, list yes & Mnrff gave their note to the National Bank of Greenville to secure an advance of £11,000. In order to secure this note, they executed to the bank a mortgage on the storehouse and lot. The mortgage was in the usual form, and signed by A. M. Hayes, W. H. Murif, and Hayes <⅛ Murif. When this mortgage became due, the bank took from Mur (I a mortgage on his individual property, and assigned to him the note and mortgage. After the dissolution of the partnership of Hayes «& Murif, and after Murif had conveyed his interest in the business and in the storehouse and lot to Hayes, Hayes negotiated a loan of ⅞ 1,000 from Henry T. Hi.roud. By arrangement: had with Murif, in order to secure this loan, Murif, at the instance of, and with the knowledge and consent of, Hayes, assigned the note and mortgage above described to Henry T. Stroud. Thereafter the partnership of ’Hayes & Murif and A. M. Hayes were declared bankrupts.' Stroud sought: to prove his mortgage before the referee as a lien upon the property described therein. The referee held:
“(1) Thai, when the hank assigned the note and mortgage to Mini!’, under the circumstances, they became thereby paid and extinguished; (2) that, in ¡my event. Stroud could not set up the note and mortgage as against the. creditors of the Arm of Hayes & Mnrff.”
This decision of the referee was on the 13th of March, 1900, and two days thereafter was certified to the district court, for review. On May 23d the district court decided the questions presented, overruling the referee, and holding that H. T. Stroud had a lien upon the proceeds of the real estate for the payment of the note dated January 27, 1897, but had no lien on the proceeds of the sale of the merchandise of Hayes <& Muifi', etc. On June 2d other creditors filed tt, petition for appeal, and on the same day an order wits passed allowing the appeal. Assignment of errors was also filed on June 2d. On the 16th day of July, 44 days after the decision by the district court, an affidavit oí H. J. Ilavnsworlh, one of the petitioning creditors, was filed, setting forth, without giving dates, (hat in the interim between the decree'and the date of the affidavit the trustee had declined to allow the use of his name in (he appeal, and the district judge entered an order (July 16⅛) “that the appeal heretofore taken if * * be continued in the name of J. A. McDaniel, *492trustee, in connection with said creditors, and that the record he amended accordingly.” “Said creditors, or some of them, however, are to file a bond of two hundred and fifty dollars, conditioned to pay the costs of appeal within thirty days.” A fnotion to dismiss the appeal was entered, and this is the question presented first for the-consideration of the court.
, Section 25a of the bankruptcy act provides for appeals from a judgment allowing or rejecting a claim of $5€0 or over, and limits the time within which such appeal shall be taken to 10 days; and section 31 how this time shall be computed. Unless taken within 10 days, the right of appeal is lost. Being a statutory limitation, it cannot be extended, even by the court, except by consent of parties, and certainly not after the time has expired. The words, “such appeal shall be taken within ten days,” are mandatory if an appeal is taken, and used in their legal, technical sense. An appeal cannot be taken until such papers are filed as devest the court which rendered the judgment or entered the decree of jurisdiction over the subject-matter. Appeals in bankruptcy, being thus regulated by statute, must be taken stricti juris. The supreme court, Justice Bradley delivering the opinion, in Credit Co. v. Arkansas Cent. Ry. Co., 128 U. S. 259, 9 Sup. Ct. 107, 32 L. Ed. 448, says:
“An appeal cannot be said to be ‘taken,’ any more than a writ of error can be said to be brought, until it is in some way presented to the court which made the decree appealed from, thereby putting an end to its jurisdiction over the cause, and making it its duty to -send it to the appellate court. This is done by filing the papers, viz. the petition and allowance of appeal (when there is such petition and allowance), the appeal bond and the citation.” “When the time for taking an appeal has expired it cannot be arrested or called back by a simple order of court. If it could be, the law which limits the time within which an appeal can be taken would be a dead letter.”
Farrar v. Churchill, 135 U. S. 613, 10 Sup. Ct. 771, 34 L. Ed. 246, was a cross appeal; petition, order, and bond not filed within two years; dismissed. Green v. City of Lynn, 31 C. C. A. 248, 87 Fed. 839 (per curiam opinion), held the filing of petition and assignment of errors within the statutory period not sufficient. In re Goodman, 42 C. C. A. 85, 101 Fed. 920 (per curiam opinion), held an appeal is not taken until the order allowing the same and the bond are filed in the court in which the decree or order appealed from is entered, and this must be done within the time allowed by statute for taking an appeal. Authorities to the same effect are abundant. Bankr. Act, § 25, and general order 36 of the supreme court, make the rules in equity applicable to all proceedings on appeal applicable to causes in bankruptcy. It was, under the rule (section 31), exactly 10 days from the day the district court entered the decree (May 23d) to the day on which (June 2d) a creditor filed a petition for appeal and assignment of errors. This constituted an appeal or it did not. If the appeal was then “taken,” it devested the district court of jurisdiction, and the order of July 16th was void. If it was not taken, the right of appeal was lost on that day, and the district court could not, by a nunc pro tunc order 44 days thereafter, revive the right of appeal. In either view of the case, the order of July 16th was of no force. It is some evidence that counsel and the district judge both *493thought the appeal had not heen taken that the former asked for and the latter passed the order. The e.ase at bar, therefore, should be considered without regard to this order.
Was the appeal (alien on the 2d of June? The appeal bond was filed on August 11, 1900, and the citation issued August 16, 1900, and served August 21, 1900. None of these acts, essential to taking an appeal, were within 10 days of the rendering of the judgment fay the district court.
As the appeal should be dismissed, it is not necessary to consider the question, argued on the hearing, of tire right of a single creditor to appeal from a judgment allowing or rejecting a claim, against a bankrupt estate, or whether such right of appeal is vested solely in the trustee as the representative of all She creditors whose claims have heen proved and allowed. In my opinion, the appeal should be dismissed.